 
Exhibit 10.05(a)
 
 
AMENDMENT NO. 1
TO
MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited
partnership (the “Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited
liability company (formerly Demeter Management LLC, the “General Partner”), and
DKR FUSION MANAGEMENT L.P., a Delaware limited partnership (the “Trading
Advisor”), have agreed to amend the Management Agreement, dated as of the 1st
day of March, 2010 (the “Management Agreement”), among the Partnership, the
General Partner, and the Trading Advisor, to reduce the monthly management fee
rate payable to the Trading Advisor.  Terms used and not otherwise defined
herein have the meanings ascribed to such terms in the Management Agreement.
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           Effective December 1, 2010, Demeter Management LLC was merged into
Ceres Managed Futures LLC.  In such connection, all references in the Management
Agreement to the “General Partner” shall be deemed to mean Ceres Managed Futures
LLC.
 
2.           The monthly management fee rate equal to 1/12 of 2% (a 2% annual
rate) referred to in Section 6(a)(i) of the Management Agreement is hereby
reduced to a monthly management fee rate equal to 1/12 of 1.75% (a 1.75% annual
rate).
 
3.           The foregoing amendment shall take effect as of the 1st day of
June, 2011.
 
4.           This Amendment No. 1 may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same agreement.
 
5.           This Amendment No. 1 shall be governed and construed in accordance
with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 1st day of June, 2011.
 
 
 
MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P.

 
 
By:  Ceres Managed Futures LLC,

 
    General Partner
 
 
By:  /s/ Walter Davis                                                    
    Name:  Walter Davis
    Title:  President
 
 
CERES MANAGED FUTURES LLC
 
By:  /s/ Walter Davis                                                    
    Name:  Walter Davis
    Title:  President
 
 
DKR FUSION MANAGEMENT L.P.
 
By:    /s/ Antonio Peguero Jr.                                       
    Name:  Antonio Peguero Jr.
    Title:  General Counsel

 